ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Phoenix Hawk Construction Company             )      ASBCA No. 60987
                                              )
Under Contract No. W56JSL-12-P-2162           )


APPEARANCE FOR THE APPELLANT:                       Mr. Aghasherin Ahmady
                                                     President and CEO

APPEARANCES FOR THE GOVERNMENT:                     Scott N. Flesch, Esq.
                                                     Army Chief Trial Attorney
                                                    Dana J. Chase, Esq.
                                                     Trial Attorney

        OPINION BY ADMINISTRATIVE JUDGE TIMOTHY P. MCILMAIL

        On June 4, 2020, the government filed a notice of its affirmative defenses in this
appeal, in which it included that the appeal was untimely under 41 U.S.C. § 7104(a), which
requires that a contractor must file a notice of appeal with the Board within 90 days from the
receipt of a contracting officer’s final decision. On June 8, 2020, the Board ordered that, no
later than June 26, 2020, appellant respond to the government’s June 4, 2020 suggestion of
no jurisdiction. Appellant never filed any such response. On July 27, 2020, the government
requested that the Board dismiss the appeal for failure to prosecute. On July 29, 2020, the
Board ordered that, no later than August 7, 2020, appellant (1) respond to the government’s
June 4, 2020 suggestion of no jurisdiction; (2) respond to the government’s July 27, 2020
motion to dismiss for failure to prosecute; and (3) show cause why the appeal should not be
dismissed for failure to comply with the Board’s June 8, 2020 order. Again, appellant never
responded. Appellant has deliberately ignored the Board’s orders, and has given no
consideration to the Board’s attempts to efficiently process the appeal. Accordingly, the
appeal is dismissed with prejudice for failure to prosecute the appeal or comply with Board
orders under Board Rule 17. See Courtney Ake, ASBCA No. 61610, 2018 WL 6578658
(Nov. 26, 2018) (citing cases).

       Dated: December 10, 2020



                                                  TIMOTHY P. MCILMAIL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
(Signatures continued)
 I concur                                      I concur



 RICHARD SHACKLEFORD                           OWEN C. WILSON
 Administrative Judge                          Administrative Judge
 Acting Chairman                               Vice Chairman
 Armed Services Board                          Armed Services Board
 of Contract Appeals                           of Contract Appeals


     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60987, Appeal of Phoenix
Hawk Construction Company, rendered in conformance with the Board’s Charter.

      Dated: December 10, 2020




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                          2